DETAILED ACTION
	This Office Action is in reply to Applicant’s Response filed on Jan 3, 2022 in response to the Non-Final Office Action mailed on Oct 1, 2021, regarding application number 16/651,832. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of Claims
Claim(s) 1, 4-11, 43 and 45-52 is/are currently pending and has/have been examined.
Claim(s) 3 and 44 has/have been cancelled. 


Response to Amendment 
	The Amendment filed on Jan 3, 2022 has been entered. Applicant’s Remarks filed on Jan 3, 2022 have been considered as follows.
Based on the Amendments to the Claims, and Page(s) 6-12 of Applicant’s Remarks, the prior art rejection(s) has/have been modified to address the amended claims.


Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 4 and 45 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Dependent Claim(s) 4 and 45 recite “wherein at least a portion of the second electrode forms a bridge over at least a portion of the first electrode”, while the independent Claim(s) 1 and 43, respectively, recite “at least a portion of the second electrode forms a fully-released cantilever suspended over at least a portion of the first electrode”. Support for the limitation of the instant claims was not found by the examiner in the original disclosure, as no mention of a portion of the second electrode being both a fully-suspended cantilever and a bridge has been found. The specification supports the second electrode being a fully-released cantilever or a bridge but not being both simultaneously as recited in the instant claims. Thus, the limitations of Claim(s) 4 and 45 are considered new matter. 


Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 4 and 45 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

	Regarding Claim(s) 4 and 45, the recitations of “at least a portion of the second electrode form a bridge over at least a portion of the first electrode” are unclear in light of the amendments in Claim 1 and Claim 43, respectively. The claims from which Claim 4 and Claim 45 depend describe the second electrode as a ‘fully-released cantilever’ and, as described in the instant specification, a bridge and a cantilever are distinct structures (see instant specification: [0079]; Fig 2-3; Fig 8). Therefore, there it is unclear how the second electrode is intended to be both a cantilever and a bridge. In the interest of compact prosecution, Claim(s) 4 and 45 will be interpreted to describe changing the form of the second electrode from a cantilever into a bridge. 


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4-5, 7-8, 11, 43, 45-46, 48-49 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naik et al (US 2016/0184819, already of record) in view of Ikeda et al (WO 2015/170783, already of record).

	Regarding Claim 1, Naik teaches a transducer device for analyzing one or more fluid analytes, the transducer device comprising:
a nanogap sensor over a substrate, the nanogap sensor including a first electrode and a second electrode, the second electrode opposite the first electrode and separated from the first electrode by a nanogap for receiving a liquid analyte, wherein each of the first electrode and the second electrode is parallel to the surface (see Naik: [0038]-[0040]; Fig 1B, and annotated Fig 1B below);
a first interconnect configured to provide electrical connectivity to the first electrode (see Naik: [0038]-[0040]; Fig 1B, and annotated Fig 1B below);
and a second interconnect configured to provide electrical connectivity to the second electrode (see Naik: [0038]-[0040]; Fig 1B, and annotated Fig 1B below);
wherein
the first interconnect is in a first layer over the substrate (see Naik: [0038]-[0040]; Fig 1B, and annotated Fig 1B below);
the nanogap sensor is in a second layer over the substrate (see Naik: [0038]-[0040]; Fig 1B, and annotated Fig 1B below);
the second interconnect is in a third layer over the substrate and the second layer being between the first layer and third layer, and the first layer being between the substrate and the second layer (see Naik: [0038]-[0040]; Fig 1B, and annotated Fig 1B below).

    PNG
    media_image1.png
    571
    831
    media_image1.png
    Greyscale

	Naik teaches the first and second electrode being disconnected from each other (i.e. fully-released).
Naik does not teach “wherein at least a portion of the second electrode forms a cantilever suspended over at least a portion of the first electrode”.

It would have been obvious to one skilled in the art before the filing date of the invention to modify the bridge electrode of Naik to be mounted on a cantilever as taught by Ikeda, because Ikeda teaches that nanogap electrodes can be mounted on a cantilever to allow for adjustment of the system (see Ikeda: [0050]). The examiner notes that the combination, given that Naik teaches that the first and second electrodes are disconnected (i.e. fully-released) and given that Ikeda teaches the advantages of using a cantilever with a nanogap, would have resulted in a fully-released cantilever as claimed, meeting the claim as a whole. 

	Regarding Claim 4, modified Naik teaches all the limitations as applied to Claim 1 and further teaches wherein at least a portion of the second electrode forms a bridge over at least a portion of the first electrode (see Naik: Fig 1B).

	Regarding Claim 5, modified Naik teaches all the limitations as applied to Claim 1 and further teaches further comprising a solid dielectric material between at least a portion of the second electrode and at least a portion of the first electrode (see Naik: “plurality of electrode pairs 110 and the nanogap channel 105 may be formed in one or more layers 130 of dielectric materials”, [0038]; the examiner notes that Naik describes the nanochannel formed between the electrode pairs and formed in dielectric material, such that there is layer of dielectric material between the electrodes where there is no nanogap). 
	 
	Regarding Claim 7, modified Naik teaches all the limitations as applied to Claim 1 and further teaches wherein the nanogap is oriented horizontally with respect to the substrate (see Naik: Fig 1A-1B).

Regarding Claim 8, modified Naik teaches all the limitations as applied to Claim 1 and further teaches wherein a distance between the first and second electrodes is between 1 nm and 100 nm (see Naik: “At least a portion of the first electrode 110U directly faces at least a portion of the second electrode 110L, across the nanogap channel 105. The distance between these facing portions across the first dimension is 100 nm or less”, [0039]).
	
Regarding Claim 11, modified Naik teaches all the limitations as applied to Claim 1 and further teaches further comprising one or more fluidic windows configured to support provision of the one or more fluid analytes to the nanogap (see Naik: “The device 100 may further have any combination of a bioreactor 115, a bypass channel 120, an inlet 125, and an outlet 135”, [0038]).

Regarding Claim 43, Naik teaches a transducer device for analyzing one or more fluid analytes, the transducer device comprising:
a nanogap sensor over a substrate, the nanogap sensor including a first electrode and a second electrode, the second electrode opposite the first electrode and separated from the first electrode by a nanogap for receiving a liquid analyte, wherein each of the first electrode and the second electrode is parallel to the surface (see Naik: [0038]-[0040]; Fig 1B, and annotated Fig 1B below);
a first interconnect configured to provide electrical connectivity to the first electrode (see Naik: [0038]-[0040]; Fig 1B, and annotated Fig 1B below);
and a second interconnect configured to provide electrical connectivity to the second electrode (see Naik: [0038]-[0040]; Fig 1B, and annotated Fig 1B below);
wherein the first interconnect and the second interconnect are between the substrate and the nanogap sensors (see Naik: Fig 1b, and annotated Fig 1B below; the examiner notes that the substrate upon which the sensor resides is also the electric circuit)

    PNG
    media_image1.png
    571
    831
    media_image1.png
    Greyscale

	Naik teaches the first and second electrode being disconnected from each other (i.e. fully-released).
Naik does not teach “wherein at least a portion of the second electrode forms a cantilever suspended over at least a portion of the first electrode”.
However, Ikeda teaches the analogous art of adjustable nanogap electrodes (see Ikeda: Abstract). Ikeda teaches that one or both of the electrodes used in nanogap electrodes can be mounted on a cantilever to allow for adjustment of the system (see Ikeda: [0050]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the bridge electrode of Naik to be mounted on a cantilever as taught by Ikeda, because Ikeda teaches that nanogap electrodes can be mounted on a cantilever to allow for adjustment of the system (see Ikeda: [0050]). The examiner notes that the combination, given that Naik teaches that the first and second electrodes are disconnected (i.e. fully-released) and 

Regarding Claim 45, modified Naik teaches all the limitations as applied to Claim 43 and further teaches wherein at least a portion of the second electrode forms a bridge over at least a portion of the first electrode (see Naik: Fig 1B).

	Regarding Claim 46, modified Naik teaches all the limitations as applied to Claim 43 and further teaches further comprising a solid dielectric material between at least a portion of the second electrode and at least a portion of the first electrode (see Naik: “plurality of electrode pairs 110 and the nanogap channel 105 may be formed in one or more layers 130 of dielectric materials”, [0038]; the examiner notes that Naik describes the nanochannel formed between the electrode pairs and formed in dielectric material, such that there is layer of dielectric material between the electrodes where there is no nanogap). 
	 
	Regarding Claim 48, modified Naik teaches all the limitations as applied to Claim 43 and further teaches wherein the nanogap is oriented horizontally with respect to the substrate (see Naik: Fig 1A-1B).

Regarding Claim 49, modified Naik teaches all the limitations as applied to Claim 43 and further teaches wherein a distance between the first and second electrodes is between 1 nm and 100 nm (see Naik: “At least a portion of the first electrode 110U directly faces at least a portion of the second electrode 110L, across the nanogap channel 105. The distance between these facing portions across the first dimension is 100 nm or less”, [0039]).
	
.


Claim(s) 6 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naik et al (US 2016/0184819, already of record) in view of Ikeda et al (WO 2015/170783, already of record) in view of Gao et al (US 2012/0122715, already of record).

Regarding Claim 6, modified Naik teaches all the limitations as applied to Claim 1. 
Modified Naik does not teach “wherein a mean surface roughness of the first electrode is less than 10nm”.
However, Gao teaches the analogous art of a nanogap sensor for nucleic acids (see Gao: Abstract; [0035]). Gao teaches that, in general, a surface roughness above 0.5nm is detrimental to the performance of the device and negatively influences the sensitivity of the sensor arrangement formed by the first and second electrodes (see Gao: [0053]). The examiner notes that Gao is thus teaching to keep the surface roughness below 0.5 nm, which falls within the claimed range.  
It would have been obvious to one skilled in the art before the filing date of the invention to modify the surface roughness of the electrodes of modified Naik to be less than 0.5nm as taught by Gao, because Gao teaches that a surface roughness above 0.5 nm is detrimental to the performance of the device and negatively influences the sensitivity of the sensor arrangement formed by the first and second electrodes (see Gao: [0053]).


Modified Naik does not teach “wherein a mean surface roughness of the first electrode is less than 10nm”.
However, Gao teaches the analogous art of a nanogap sensor for nucleic acids (see Gao: Abstract; [0035]). Gao teaches that, in general, a surface roughness above 0.5nm is detrimental to the performance of the device and negatively influences the sensitivity of the sensor arrangement formed by the first and second electrodes (see Gao: [0053]). The examiner notes that Gao is thus teaching to keep the surface roughness below 0.5 nm, which falls within the claimed range.  
It would have been obvious to one skilled in the art before the filing date of the invention to modify the surface roughness of the electrodes of modified Naik to be less than 0.5nm as taught by Gao, because Gao teaches that a surface roughness above 0.5 nm is detrimental to the performance of the device and negatively influences the sensitivity of the sensor arrangement formed by the first and second electrodes (see Gao: [0053]).


Claim(s) 9-10 and 50-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naik et al (US 2016/0184819, already of record) in view of Ikeda et al (WO 2015/170783, already of record) in view of Tayebi et al (US 2015/0168341, already of record).

Regarding Claim 9, modified Naik teaches all the limitations as applied to Claim 1. 
Mmodified Naik does not teach “further comprising a first layer disposed over at least a portion of the first electrode, the first layer including one or more thiols, dithiols, or alkanethiols”.
However, Tayebi teaches the analogous art of nanogap transducers (see Tayebi: Abstract). Tayebi teaches that electrode transducer materials can be covered with monolayers or thin multilayers of hydrophilic and biocompatible organic compounds, such as thiols, to 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the first electrodes of modified Naik to be covered with monolayers or thin multilayers of hydrophilic and biocompatible organic compounds, such as thiols as taught by Tayebi, because Tayebi teaches that use of these coatings act to reduce or prevent catalytic reactions of the transducer material with the solution and/or solution additives (see Tayebi: [0050]).

Regarding Claim 10, modified Naik teaches all the limitations as applied to Claim 1. 
Modified Naik does not teach “further comprising a first layer disposed over at least a portion of the second electrode, the first layer including one or more thiols, dithiols, or alkanethiols”.
However, Tayebi teaches the analogous art of nanogap transducers (see Tayebi: Abstract). Tayebi teaches that electrode transducer materials can be covered with monolayers or thin multilayers of hydrophilic and biocompatible organic compounds, such as thiols, to reduce or prevent catalytic reactions of the transducer material with the solution and/or solution additives (see Tayebi: [0050]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the second electrodes of modified Naik to be covered with monolayers or thin multilayers of hydrophilic and biocompatible organic compounds, such as thiols as taught by Tayebi, because Tayebi teaches that use of these coatings act to reduce or prevent catalytic reactions of the transducer material with the solution and/or solution additives (see Tayebi: [0050]).

Regarding Claim 50, modified Naik teaches all the limitations as applied to Claim 43. 

However, Tayebi teaches the analogous art of nanogap transducers (see Tayebi: Abstract). Tayebi teaches that electrode transducer materials can be covered with monolayers or thin multilayers of hydrophilic and biocompatible organic compounds, such as thiols, to reduce or prevent catalytic reactions of the transducer material with the solution and/or solution additives (see Tayebi: [0050]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the first electrodes of modified Naik to be covered with monolayers or thin multilayers of hydrophilic and biocompatible organic compounds, such as thiols as taught by Tayebi, because Tayebi teaches that use of these coatings act to reduce or prevent catalytic reactions of the transducer material with the solution and/or solution additives (see Tayebi: [0050]).

Regarding Claim 51, modified Naik teaches all the limitations as applied to Claim 43. 
Modified Naik does not teach “further comprising a first layer disposed over at least a portion of the second electrode, the first layer including one or more thiols, dithiols, or alkanethiols”.
However, Tayebi teaches the analogous art of nanogap transducers (see Tayebi: Abstract). Tayebi teaches that electrode transducer materials can be covered with monolayers or thin multilayers of hydrophilic and biocompatible organic compounds, such as thiols, to reduce or prevent catalytic reactions of the transducer material with the solution and/or solution additives (see Tayebi: [0050]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the second electrodes of modified Naik to be covered with monolayers or thin multilayers of hydrophilic and biocompatible organic compounds, such as thiols as taught by Tayebi, because Tayebi teaches that use of these coatings act to reduce or prevent catalytic .


Response to Arguments
Applicant's Arguments, filed on Jan 3, 2022, towards the previous prior art rejections on Page(s) 6-12 have been fully considered but are moot because the arguments are towards the claim amendments and do not apply to the current rejection. However, as the examiner is relying on some of the same references as in the previous Office Action, the arguments will be addressed in the interest of compact prosecution.
Applicant argues, on Page(s) 7-10 of their Remarks, that the references do not teach a fully released cantilever. 
The examiner respectfully disagrees. 
Regarding the prior art, the examiner notes that Naik teaches the general structure of the Claim 1 and that Ikeda teaches a cantilever arrangement (as previously described for now cancelled Claim 3). Since amended Claim 1 incorporates the subject matter of now cancelled Claim 3, and because there is no specific argument as to how the previous rejection of Claim 3 fails to apply in this situation, it appears that Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Regarding instant Claim 1, it is further noted that the structure of Naik comprises two electrodes separated by a nanogap, said electrodes not being in communication with one another (i.e. fully released). Since Ikeda teaches a motivation for forming the second (i.e. top) electrode in a cantilever configuration, the resulting combination of Naik as modified by Ikeda is ‘fully released’. As per the current rejection of Claim 1, Ikeda teaches the analogous art of 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH ROBINSON can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               
/Benjamin R Whatley/Primary Examiner, Art Unit 1798